   Case 3:19-mj-00115-DJN Document 1 Filed 09/03/19 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division



UNITED STATES OF AMERICA
                                                  )

                                                               Criminal No. 3:19mj_   l\5
LAMONT D. HANSBORO,

         Defendant.




                                  CRIMINAL INFORMATION


        THE UNITED STATES ATTORNEY CHARGES THAT:


At all relevant times;


        1.     The defendant, LAMONT D. HANSBORO,was on Hxmter Holmes McGuire

Veterans Administration Medical Center, Richmond, Virginia, in the Eastern District of Virginia.

       2.      Hunter Holmes McGuire Veterans Administration Medical Center is property

administered by the Department of Veterans Affairs and is within the special territorial

jurisdiction ofthe United States and this Court.

                                           COUNT ONE
                                      (Citation No. 7703420)

       On June 13,2019, in the Eastern District of Virginia at Hunter Holmes McGuire Veterans

Administration Medical Center, Richmond, Virginia, property administered by the Department

of Veterans Affairs, being within the Jxirisdiction ofthis Court and within the special territorial

jurisdiction ofthe United States, the defendant, LAMONT D.HANSBORO,did enter the

premises under the influence of narcotic drugs.

       (In violation of Title 38, Code of Federal Regulations, Section 1.218(b)(16)).
  Case 3:19-mj-00115-DJN Document 1 Filed 09/03/19 Page 2 of 2 PageID# 2




                                          COUNT TWO
                                      (Citation No. 7703419)

       On June 13,2019, in the Eastern District of Virginia at Hunter Holmes McGuire Veterans

Administration Medical Center, Richmond, Virginia, property administered by the Department

of Veterans Affairs, being within the jurisdiction ofthis Court and within the special territorial

jurisdiction ofthe United States, the defendant, LAMONT D.HANSBORO,did knowingly and

intentionally possess loaded and unloaded firearms carried openly and concealed.

       (In violation of Title 38, Code of Federal Regulations, Section 1.218(b)(37)).


                                                      G.ZACHARY TERWILLIGER
                                                      UNITED STATES ATTORNEY



                                              By:
                                                      Kenneth R. Simon, Jr.
                                                      Assistant United States Attorney
